DETAILED ACTION
This Office Action is in response to the amendment filed 9/24/21.  As requested, the specification has been amended, claims 1-12 have been cancelled, and claims 13-30 have been added.  Claims 13-30 are pending in the instant application.
In response to the amendment, the objection to the specification has been withdrawn, the 112 rejection of claims 1-12 has been withdrawn, and the double patenting rejection of claims 1-12 has been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 13, line 13, “the tensioning portion” lacks proper antecedent basis.
Claims 14-29 are rejected as by virtue of their dependence on rejected on dependent claim 13.

Allowable Subject Matter
Claim 30 is allowed.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The following is an examiner’s statement of reasons for allowance: Hinges are known as demonstrated by the prior art of record.  However, the prior art fails to teach or fairly suggest to one alone or in combination a tensioning system comprising: 1) a flexible tensioning element extending between a first end connected to the tensioning block and a second end connected to the anchoring block; and ii) a tensioning member having a peripheral surface about which the tensioning element is disposed and that is configured to apply a tensioning force to the tensioning element when the hinge is moved by an external force from the rest position toward the flexed position; the tensioning system being configured to generate a restorative force in response to the tensioning force when the hinge is moved from the rest position toward the flexed position and the tensioning element is configured to carry the restorative force between 
The prior art also fails to teach or fairly suggest a limb brace comprising a tensioning system comprising: 1) a flexible tensioning element extending between a first end connected to the tensioning block and a second end connected to the anchoring block; and ii) a tensioning member having a peripheral surface about which the tensioning element is disposed and that is configured to apply a tensioning force to the tensioning element when the hinge is moved by an external force from the rest position toward the flexed position; the tensioning system being configured to generate a restorative force in response to the tensioning force when the hinge is moved from the rest position toward the flexed position and the tensioning element is configured to carry the restorative force between the tensioning block and the anchoring block to urge the hinge back to the rest position, in combination with the other recited elements of claim 30. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786